Citation Nr: 9908800	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The appellant served in the United States Army from January 
27, 1969 to February 20, 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1989 rating decision from the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
back disability.  

In February 1996, the Board remanded the appellant's claim 
for service connection for a back disability for further 
development including VA and non-VA treatment records since 
February 1969 and a VA orthopedic examination.


FINDING OF FACT

The appellant's current back disability was not incurred in 
or aggravated by his military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The record contains an October 1966 letter from H.H.W., M.D., 
who indicated that the appellant had congenital deformities 
of the lumbar vertebrae with asymmetrical lumbarization of 
S1.  Dr. H.H.W. also stated a diagnosis of grade one 
spondylolisthesis.  

The appellant's induction medical examination, dated in April 
1968, indicated mild dorsal kyphosis.  On a report of medical 
history, completed on the same day, the appellant indicated a 
history of recurrent back pain, arthritis or rheumatism, and 
bone, joint or other deformity.  

The appellant's service medical records indicated an initial 
complaint of low back pain on February 1, 1969, four days 
after entry into service.  The appellant indicated that he 
had lower back pain for several years and reported an earlier 
diagnosis of "spondelo."  Three days later, the appellant 
was treated after passing out and again reported complaints 
of low back pain since childhood.  The examiner indicated 
that an earlier X-ray examination showed spondylolisthesis, 
and the appellant was referred to a Medical Board for review.  
A service X-ray examination showed six functional lumbar 
vertebrae with sacralization of the last lumbar and first 
sacral segment on the left and anterior subluxation of the 
last lumbar on first sacral segment.  

A Medical Board examination on February 5, 1969 indicated 
that the appellant's spinal defects disqualified him from 
procurement.  The Medical Board reported that the appellant's 
condition did not occur in the line of duty and existed prior 
to service.  

The record contains private treatment records from E.T.Y., 
M.D., dated from October 1985 to December 1989.  The first 
complaint of back pain was noted in March 1988 following an 
on-the-job injury while unloading lumber from a truck.  In 
April 1988, Dr. E.T.Y. noted some limitation of motion of the 
spine with radiation of pain in the right leg.  X-ray 
examination revealed a compression fracture of L2, which 
might be from recent or previous injury.  Some evidence of 
degenerative disc disease was indicated between L5-S1, as was 
questionable spondylolysis and spondylolisthesis at S1.  A 
previous X-ray of the chest in February 1987 seemed to show 
the compression at L2, but was not clearly visualized and 
diagnosis was uncertain.  Computed tomography (CT) 
examination in April 1988 indicated impressions of 
degeneration of the disk at L5-S1, herniation of the disk at 
L5-S1, lumbarization at S1-S2, and degenerative changes 
affecting the left apophyseal joint at L5-S1.  X-ray 
examination in November 1989 indicated no significant changes 
since the previous examination with degenerative disc disease 
at L5-S1.  The appellant continued to be treated by Dr. 
E.T.Y. for low back pain through December 1989.  

In October 1989, the appellant filed an initial claim for VA 
benefits for service connection for a lower spine injury 
incurred in February 1969. 

In his VA Form 9, substantive appeal, received in May 1990, 
the appellant stated that, although he had lower back pain 
since childhood, he was not functionally disabled before 
entering service.  He stated that a few days following 
induction, he slipped and fell in a ditch, requiring 
ambulance transportation for medical treatment and, from that 
time forward, he experienced recurrent severe back pain and 
significant motion limitation.  The appellant reported that 
he had been involved in various physical education activities 
while attending high school.  He indicated that his military 
service seriously aggravated his previously minor and non-
impairing condition.  

The record contains a VA X-ray examination, dated in August 
1993, which revealed severe degenerative disc disease at L4-
5, unilateral spondylolysis at L5 on the right side, first 
degree spondylolisthesis of L5 on S1, exaggerated lordotic 
curvature of the lumbar spine, and an old compression 
fracture of L1 with 20 percent loss in vertical height.  

In February 1996, the Board remanded the appellant's claim 
for service connection for a back disability for further 
development including VA and non-VA treatment records since 
February 1969 and a VA orthopedic examination.  The VA 
examiner was asked to provide an opinion as to whether any 
current back disability was etiologically related to the 
complaints or findings noted in service.  The examiner was 
also asked to provide an opinion as to whether it was at 
least as likely as not that any preexisting back pathology 
underwent a permanent increase in severity during service 
beyond the natural progress of the disability.  

By letters dated in April 1996 and July 1996, the RO 
requested that the appellant identify all VA and non-VA 
health care providers who treated him for his back disability 
since February 1969.  The appellant did not respond to these 
requests.  

A VA examination for the spine was conducted in March 1997.  
The appellant reported a history of back pain all of his 
life, including prior to service.  He indicated that he fell 
during basic training and was taken to the hospital and 
evaluated.  A diagnosis of spondylolisthesis of L5-S1 was 
indicated and the appellant was readied for medical 
discharge.  The appellant stated that his back has gotten 
worse through the years.  He reported pain radiating into his 
right leg, difficulty bending over, and occasional use of a 
cane.  

The examiner noted no kyphosis or lordosis.  Range of motion 
testing revealed forward flexion of 85 degrees, backward 
extension of 25 degrees, left lateral flexion of 35 degrees, 
right lateral flexion of 30 degrees, left rotation of 30 
degrees, and right rotation of 25 degrees.  The examiner 
noted consistent pain on right-sided maneuvers.  No 
neurological involvement or sensory deficit was noted.  X-ray 
examination revealed advanced degenerative disc disease at 
L4-5 and an old compression fracture deformity of vertebral 
body L1 associated with degenerative changes.  The examiner 
indicated diagnoses of history of chronic lower back pain, 
which existed prior to service, and history of 
spondylolisthesis.  

The examiner noted review of the available medical records 
and the claims file and stated that the appellant's pre-
existing back pathology did not undergo a permanent increase 
during service, but had a natural course.  The examiner noted 
the October 1966 opinion of Dr. H.H.W., which indicated 
multiple back problems and defects to include grade one 
spondylolisthesis.  The examiner concluded that the 
appellant's particular back difficulties at that time were 
pre-existing, not increased, and had a natural course.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  The United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
has held that the presumption of aggravation applies where 
there is a worsening of the disability regardless of whether 
the degree of worsening was enough to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995), 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Hunt, 1 Vet. App. at 297.  The determination 
whether a preexisting disability was aggravated by service is 
a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  

The threshold question to be answered in the appellant's 
claim is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
his claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the appellant's current back disability 
was aggravated by his period of military service involves a 
medical diagnosis or opinion as to medical causation; thus 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record does not reflect that 
the appellant has a medical degree or qualified medical 
experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, although he is competent to testify as to 
observable symptoms, such as pain, he is not competent to 
provide evidence or opinion that the observable symptoms were 
aggravated by his military service.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).

In the instant case, it is clear from the record that the 
appellant had a back condition prior to service.  Dr. H.H.W. 
reported a diagnosis of spondylolisthesis and congenital 
deformities more than two years prior to the appellant's 
entrance into service.  The appellant argues that he fell 
during service and re-injured his back.  The service medical 
records do note that the appellant passed out on 
February 4, 1969 and reported back pain.  The examiner at 
that time made no indication of a back injury and reported an 
impression of chronic lower back pain.  In addition, the 
Board notes that this was not the appellant's first complaint 
of back pain during service.  The service medical records 
indicated a complaint of back pain on February 1, 1969, three 
days before the appellant passed out and was treated at the 
emergency room.  

The Medical Board found that the appellant's condition did 
not occur in the line of duty and existed prior to service.  
The Board notes that the appellant has identified no 
treatment for his back pain from the date of discharge until 
March 1988, at which time the appellant was treated following 
an on-the-job injury.  The VA examiner concluded that the 
appellant's back difficulties had pre-existed his military 
service, were not increased by that service, and had followed 
a natural course.  There is no competent medical evidence of 
record, which indicates that his back disability, not 
symptomatology, increased during service.  Therefore, the 
appellant is not entitled to the presumption of aggravation 
under 38 C.F.R. § 3.306(a).  

Although the appellant's service medical records contain 
complaints of back pain and treatment for that condition, 
there is no competent evidence of record that the appellant's 
current back disability was incurred in or aggravated by his 
military service.  Dr. E.T.Y, who treated the appellant in 
the late 1980s, indicated that the appellant had sustained an 
on-the-job injury.  Dr. E.T.Y. made no mention of incurrence 
or aggravation by the appellant's military service.  Although 
Dr. E.T.Y. noted that a compression fracture at L2 might have 
existed prior to February 1987, an X-ray examination during 
service revealed no findings of a compression fracture.  The 
VA examiner in March 1997 reported that the appellant's 
chronic lower back pain had existed prior to service and did 
not undergo a permanent increase during service, but followed 
a natural course for his pre-existing condition.  Without 
evidence of a nexus between the appellant's current condition 
and any incident of service, including aggravation of a pre-
existing injury, the appellant's claim cannot be well 
grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the appellant under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for a back disability is 
denied.  




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


